DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudo US 2006/0196632 Al in view of Manzo US 20180187984 A1 and Jensen US 20090236071 A1.
 
Re claim 1, Kudo teach a thermal energy storage unit arranged on a surface to be cooled or heated, the thermal energy storage unit comprising: 
at least one housing (12, 13, 60, 70) defining at least one flow path (fig 6) that extends along the surface; 
and at structure (11) that is arranged in the at least one flow path and has a plurality of thermally conductive substructures (fig 6, ), 
the substructures (20) defining a plurality of interior cavities (30) within the substructures and a plurality of exterior fluid channels (40) that cross over or under the plurality of interior cavities, wherein one of either the plurality of exterior fluid channels or the plurality of interior cavities is configured to contain a phase change material (Sh) and the other of either the plurality of exterior fluid channels or the plurality of interior cavities accommodates a heat transfer fluid (Fu) that cross-flows the phase change material (figs).


Manzo teach at least one non-rectilinear structure (figs 1-2, noting in the instant combination the primary reference teach PCM placed in alternating rows in between the fluid channels, and the secondary reference modifies the substructures to be non-rectilinear) to create entrances and exits of the labyrinths located at the boundaries of the heat exchanger core may be selectively opened and closed to create fluid inlets and outlets for any desired flow arrangement .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include at least one non-rectilinear structure as taught by Manzo in the Kudo invention in order to advantageously allow for enhancing heat transfer properties vis-a-vis traditional shell-in-tube and plate and-fin designs and additive manufacture capability.
Kudo , as modified, fail to explicitly teach details of the heat storage material during the intended operation of the heat exchanger (however noted that paraffin is well known in the art top operate naturally in the mode described).
Jensen teach the phase change material initially being stored in the plurality of exterior fluid channels or the plurality of interior cavities in a solid form and subsequently melted when the heat transfer fluid flows across the phase change material to store high amount of energy (para 2, 7, 18).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat storage material during the intended operation of the heat exchanger as taught by Jensen in the Kudo , as modified, invention in order to advantageously allow for rapid heat storage for high energy intended use and to configure the PCM thermal storage device to allow it to have more design options to handle the diverse requirements of such systems.


Additionally noting that for clarity and patentable weight consideration, the recitation “the phase change material initially being stored in the plurality of exterior fluid channels or the plurality of interior cavities in a solid form and subsequently melted when the heat transfer fluid flows across the phase change material” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Furthermore, the examiner notes that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. Finally, the intended fluid used in the apparatus to perform the intended function does not affect the patentability of the apparatus, since the apparatus is capable of using said intended fluid. See MPEP 2144.07.
	


Re claim 2, Kudo teach the at least one non-rectilinear structure has a shape that is conformal to the at least one housing (fig 1).
Re claim 3, Kudo teach wherein the at least one non-rectilinear structure is shellular in shape (noting various shells to the cavities and flow paths for PCM/Fu are formed in layers and thus the structure is considered shellular., noting that according to the Merriam-Webster 
For clarity, the recitation “…the non-rectilinear structure is gravity independent and gravitationally agnostic …” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. In the instant case, the prior art meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above. Given the specification disclosing the meaning of “the non-rectilinear structure is gravity independent and gravitationally agnostic” is specific to “for use in an application in which low or zero gravity exists, such as in an aerospace application in which space or a special terrestrial flight trajectory negates the gravity vector” (para 48) and thus is directed to intended use and has no structural definition or requirement related to the term “the non-rectilinear structure is gravity independent and gravitationally agnostic”.
Re claim 4, Kudo teach wherein the non-rectilinear structure is a hollow lattice(fig 1), and each of the plurality of   substructures has a hollow interior and a plurality of openings (fig 2, 32)  that are fluidly connected between the hollow interior and hollow interiors of substructures of the plurality of substructures which are adjacent to a corresponding one of the plurality of substructures (figs 1-5B).
Re claim 5, Kudo teach each of the substructures has an exterior surface that defines the hollow interior and tapers (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘taper’ is to become progressively smaller toward one end, and the height of the plates 
Re claim 6, Kudo teach the exterior surface is curved and non-planar (fig 2 noting corrugations).
Re claim 7, Kudo, as modified, fail to explicitly teach the substructures are interconnected by tubular members connected between the plurality of openings.
Manzo teach the substructures are interconnected by tubular members connected between the plurality of openings (figs 1-2, see tubular connections in between cells) to create entrances and exits of the labyrinths located at the boundaries of the heat exchanger core may be selectively opened and closed to create fluid inlets and outlets for any desired flow arrangement .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the substructures are interconnected by tubular members connected between the plurality of openings as taught by Manzo in the Kudo, as modified,  invention in order to advantageously allow for enhancing heat transfer properties vis-a-vis traditional shell-in-tube and plate and-fin designs.
Re claim 8, Kudo teach each of the substructures are identical in shape (fig 2).
Re claim 9, Kudo teach the substructures have an ordered arrangement (fig 2).
Re claim 10, Kudo teach the plurality of interior cavities are configured to contain the phase change material, and the phase change material is cross-flowed with the heat transfer fluid flowing through the plurality of exterior fluid channels (see the rejection of claim 1 and figs).
Re claim 21, Kudo, as modified,  fail to explicitly teach each of the substructures is formed of only non-planar surfaces having non-linear edges.
 .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include each of the substructures is formed of only non-planar surfaces having non-linear edges as taught by Manzo in the Kudo, as modified,  invention in order to advantageously allow for enhancing heat transfer properties vis-a-vis traditional shell-in-tube and plate and-fin designs.
Re claim 22,  Kudo discloses the claimed invention except for wherein the non-rectilinear structure is formed of a single continuous interfacial shell that defines each of the substructures, wherein the substructures have interconnected interior cavities that are all connected to form a single sub-volume. It would have been an obvious matter of design choice to wherein the non-rectilinear structure is formed of a single continuous interfacial shell that defines each of the substructures, wherein the substructures have interconnected interior cavities that are all connected to form a single sub-volume, since such a modification would have involved making separate part integral (all claim limitations are naturally met by an integral structure). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the non-rectilinear structure is formed of a single continuous interfacial shell that defines each of the substructures, wherein the substructures have interconnected interior cavities that are all connected to form a single sub-volume , since making parts integral is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04, section V, part B.

Re claim 23, Kudo teach each of the substructures has a plurality of openings that are open outwardly in different directions from a hollow cavity of a corresponding one of the substructures (figures, noting holes naturally each open in different directions respectively since a fluid can pass through a hole and travel in a variety of directions).  
Re claim 24, Kudo teach each of the substructures has a plurality of openings and curved surfaces that extend between the plurality of openings of a corresponding one of the substructures (figs).  

Re claim 25, Kudo, as modified,  fail to explicitly teach tubular connections.
Manzo teach each of the substructures includes a plurality of enclosed tubular members that extend outwardly (noting three dimensional objects extend in three directions and multiple planers) from a plurality of openings of a corresponding one of the substructures (figs 1-2) to create entrances and exits of the labyrinths located at the boundaries of the heat exchanger core may be selectively opened and closed to create fluid inlets and outlets for any desired flow arrangement .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include tubular connections as taught by Manzo in the Kudo, as modified,  invention in order to advantageously allow for enhancing heat transfer properties vis-a-vis traditional shell-in-tube and plate and-fin designs.

Response to Arguments
Applicant’s arguments, see reply, filed 6/21/2021, with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 

Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive.

The applicant argues that Kudo fail to teach the specific details during the operation of the heat exchanger. The examiner respectfully disagrees. The applicant has mischaracterized Kudo paragraph 80 reproduced below:
“The heat storing material Sh may be any material that makes a phase change from liquid to a solid (a latent heat storing material). More specifically, it may be paraffin, a sugar alcohol such as erythritol, xylitol or sorbitol, or a chlorohydrate such as magnesium nitrate 6 hydrate or the like.”
The applicant appears to be taking the statement “Sh may be any material that makes a phase change from liquid to a solid (a latent heat storing material)”. The applicant appears to be suggesting that since Kudo states that “liquid to a solid”, that this phase change will be permanent. The examiner notes that paraffin, for example, inherently is a wax which melts when heat is applied and solidifies when heat is removed beyond certain limits (physical melting points etc.). Furthermore, the applicant states that Kudo fails to consider a “solid to liquid” PCM since there is no dead volume gap in Kudo. The examiner respectfully disagrees. Kudo paragraph 80 lists several “solid to liquid” PCMs, which are considered “solid to liquid” PCMs in the art. Therefore, applicant’s arguments that the Kudo structure cannot accommodate or would require additional reconfiguration are not persuasive since Kudo is already stated to accommodate “solid to liquid” PCM in paragraph 80.



I.   ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The arguments of counsel cannot take the place of evidence in the record. See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	Furthermore, Kudo fills the heat storage material Sh via holes 13a which are then plugged by 14. One of ordinary skill in the art would understand that filling one of liquids listed in para 80 via this technique, upon solidification would naturally form dead volume spaces that the applicant alleges are non existent in Kudo. 
Additionally, the scope of claim 1 has been changed in the latest reply and therefore the examiner is now relying on Jensen to teach the recited mode of operation and resulatant effect on 
	The applicant argues that there is no teaching or suggestion in Manzo that the structure has any features to accommodate a solid to liquid PCM. The examiner respectfully disagrees. Manzo has two separate isolated paths for use in heat exchange (para 7), which is well known in the art to be exchanging between two different fluids. Therefore one of ordinary skill in art would understand one fluid can be placed in one isolated chamber, and the PCM can be placed in the other isolated volume or flow channels (para 9). 
The applicant argues that the Manzo and Kudo are different structures of Manzo and Kudo are intended for different fluid flow operations such that these structures should not be considered to be interchangeable since Manzo has non- intersecting labyrinths. The examiner respectfully disagrees. Both Kudo and Manzo have two fluidically isolated and intertwined channel/pathways/labyrinths for the purpose of heat exchange. The examiner further notes that channels of Kudo, which can be considered labyrinths, are also non-intersecting because the two channels of Kudo, which can be considered labyrinths, are fluidically isolated from each other. Therefore, the applicant has mischaracterized the analysis of the references in this argument. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination allows for a constructed heat exchanger with superior flow properties and reduced manufacturing costs (paras 2-6, Manzo).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/            Examiner, Art Unit 3763